EXHIBIT 10.5



THESE SECURITIES, INCLUDING THE SECURITIES INTO WHICH THEY MAY BE CONVERTED,
HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY
SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION TO THE
EFFECT THAT ANY SUCH PROPOSED TRANSFER IS IN ACCORDANCE WITH ALL APPLICABLE
LAWS, RULES AND REGULATIONS.


CONVERTIBLE PROMISSORY NOTE


$11,000.00                                                                                                              January
13, 2009


            FOR VALUE RECEIVED, ALL Fuels & Energy Company, a Delaware
corporation (“Maker”), and Dean E. Sukowatey (“Payee”), the undersigned, Maker,
promises, pursuant to the terms of this Convertible Promissory Note (the
“Note”), to pay to Payee (Payee and any subsequent holders hereof are
hereinafter referred to collectively as “Holder”), at 6165 N.W. 86th Street,
Johnston, Iowa 50131, or at such other place as Holder may designate to Maker in
writing from time to time, the amount of ELEVEN THOUSAND AND NO/100 DOLLARS
($11,000.00), together with interest thereon at the rate of ten percent (10%)
per annum until paid, which shall be due and payable on demand.


The indebtedness, or any portion thereof, evidenced hereby may, at any time and
from time to time, at Holder’s sole option, be converted into shares of Maker’s
$.001 par value common stock at the rate of one share for every $.01 of
indebtedness so converted. Holder shall deliver to Maker, at the address set
forth above, a written notice of his intent to convert some or all of the
indebtedness into shares of common stock of Maker, which notice shall set forth
the amount of indebtedness which is to be so converted.


The indebtedness evidenced hereby may be prepaid in whole or in part, at any
time and from time to time, without premium or penalty.


All payments due pursuant to this Note shall be made in lawful money of the
United States of America in immediately available funds, at the address of Payee
indicated above, or such other place as Holder shall designate in writing to
Maker. If any payment on this Note shall become due on a day which is not a
Business Day (as hereinafter defined), such payment shall be made on the next
succeeding Business Day and any payment made pursuant to the foregoing shall not
be deemed late for purposes of assessing interest pursuant to the preceding
paragraph. As used herein, the term “Business Day” shall mean any day other than
a Saturday, Sunday or any other day on which national banking associations are
authorized to be closed.


As used herein, the terms “Maker” and “Payee” shall be deemed to include their
respective successors, legal representatives, and assigns, whether by voluntary
action of the parties or by operation of law.


In the event this Note is placed in the hands of an attorney for collection, or
if Holder incurs any costs incident to the collection of the indebtedness
evidenced hereby, Maker and any endorsers hereof agree to pay to Holder an
amount equal to all such costs, including without limitation all reasonable
attorneys’ fees and all court costs.


This Note shall be the obligation of all Makers, endorsers, guarantors and
sureties, if any, as may exist now or hereafter in addition to Maker, and shall
be binding upon them and their respective heirs, administrators, executors,
legal representatives, successors, and assigns and shall inure to the benefit of
Payee and his heirs, administrators, executors, legal representatives,
successors and assigns.


Notwithstanding any provision to the contrary contained herein or in any other
document, it is expressly provided that in no case or event shall the aggregate
of any amounts accrued or paid pursuant to this Note or any other document
which, under applicable laws, are or may be deemed to constitute interest, ever
exceed the maximum non-usurious interest rate permitted by applicable Iowa or
federal laws, whichever permit the lower rate. In this connection, Maker and
Payee stipulate and agree that it is their common and overriding intent to
contract in strict compliance with applicable usury laws. In furtherance
thereof, none of the terms of this Note shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the maximum rate permitted by applicable
laws. Maker shall never be liable for interest in excess of the maximum rate
permitted by applicable laws. If, for any reason whatever, such interest paid or
received during the full term of the applicable indebtedness produces a rate
which exceeds the maximum rate permitted by applicable laws, Holder shall credit
against the principal of such indebtedness (or, if such indebtedness shall have
been paid in full, shall refund to the payor of such interest) such portion of
said interest as shall be necessary to cause the interest paid to produce a rate
equal to the maximum rate permitted by applicable laws. All sums paid or agreed
to be paid to Payee for the use, forbearance, or detention of money shall, to
the extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full term of the applicable indebtedness. The provisions
of this paragraph shall control all agreements, whether now or hereafter
existing and whether written or oral, between Maker and Payee.


THIS CONVERTIBLE PROMISSORY NOTE AND ALL OTHER WRITTEN AGREEMENTS EXECUTED IN
CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


                                                                        ALL
FUELS & ENERGY COMPANY


                                                                        By: /s/
DEAN E. SUKOWATEY

                                                                                    Dean
E. Sukowatey

                                                                                    President